DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 3/3/22 have been fully considered and entered. Claims 3, 5-8, 10, 12, 14-15, 18-22, 24, 26-29, 34, 36, 38-40, 42-46, and 48 are cancelled as requested. The specification has been amended. 

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: 1, 2, 4, 9,
11, 13, 16-17 and 23 are considered allowable.
	With regard to independent claim 1, there is no known prior art which teach or suggest the
claimed non-woven mat comprising the claimed combination of reinforcing fibers, binder composition
and corrosion inhibitor in the claimed amounts. An updated art search did not produce any new
substantial prior art for which base a rejection and presently there is no known motivation to combine
references to form an obviousness type rejection. Claims 2, 4, 9, 11, 13, 16-17 and 23 are considered
allowable as they depend either directly or indirectly from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789